Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 1 of 7 Page ID
                                 #:43324




                    EXHIBIT S

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 2 of 7 Page ID
                                 #:43325
Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 3 of 7 Page ID
                                 #:43326
Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 4 of 7 Page ID
                                 #:43327
Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 5 of 7 Page ID
                                 #:43328
Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 6 of 7 Page ID
                                 #:43329
     Case 2:85-cv-04544-DMG-AGR Document 1134-17 Filed 06/21/21 Page 7 of 7 Page ID
                                      #:43330



 1                               CERTIFICATE OF TRANSLATION
2
a
J     My name                                       and   I swear that I am fluent in both the
4     English and   S       languages and I translated the foregoing declaration from English to

5     Spanish to the best of my abilities.

6

7

 8    Dated:   ftpnt lq,uil
 9                                                           Morales Nuflez

10

11

L2

13

t4
15

T6

l7
18

19

20

2t
11

23

24
25

26
27
28
